Yeager, J.,
dissenting.
I respectfully dissent from the majority opinion in this case. Since I do not agree with the conclusions and deductions which the majority have drawn from the record it becomes necessary to set forth testimony and deductions therefrom at considerable length.
Mary E. Scott, a spinster of the age of 87 years, died testate, July 24, 1943. On May 6, 1942, an unmarried brother, Frederich Scott, died testate. Prior to his death for many years this brother and sister had lived together. At the time of the death of Frederich this brother and sister were joint owners with right of survivorship of a Federal Farm Mortgage Corporation bond of the face value of $5,000. Up to the time of the incidents involved in this action Mary E. Scott had taken no steps to acquaint the Federal Farm Mortgage Corporation, the obligor of the bond, with the fact that Frederich had died and that as survivor she was the sole obligee.
In September 1942, the plaintiff and her husband, John H. Struthoff, came from their home in Glendale, California, to visit Mary E. Scott. Plaintiff was a niece. They remained and visited in the home of Mary for about nine days. During that time a deed was executed wherein Mary conveyed her home to plaintiff. During this visit Mary E. Scott, the plaintiff, and John H. Struthoff went to the bank where the bond was kept and Mary got the bond, took it to the desk of the president of the bank, and there a transfer was executed by the terms of which the bond was assigned *192to Mary E. Scott or Mary E. Struthoff or the survivor. The assignment is as follows: “For value received the undersigned hereby assigns to Mary E. Scott or Mary E. Struthoff or The Survivor the within Federal Farm Mortgage Corporation registered bond and authorizes the transfer thereof on the books of the Federal Farm Mortgage Corporation. Mary E. Scott (Signature of Assignor) Personally appeared before me the above named assignor, known or proved to me to be the owner of the within bond or his duly authorized representative, and signed the above transfer, acknowledging it to be his free act and deed. Witness my hand, official designation and seal. F. S. Stegge (Signature of attesting officer) President, First State Bank, Randolph, Nebr. (Official designation) Dated at Randolph, Nebr. September 19th. 1942 (Seal).” Soon thereafter plaintiff and her husband returned to their home in California.
The bond with the endorsed assignment was sent by the president of the bank to the obligor corporation for transfer on its books and for cancellation and the issuance of a new bond to the assignees. On receipt of the bond the obligor corporation exacted proof of the death of Frederich. This proof was furnished in the form of affidavits by Joseph G. Rogers and Ralph Bacon. The affidavits bear the date of October 2,1942. However, no bond was issued to the assignees.
• On October 19, 1942, Mary executed a new assignment of the bond to herself alone. On the same day she made affidavit that the previous assignment was made without the knowledge or consideration of plaintiff and with the erroneous understanding that she, Mary E. Scott, could dispose of the bond prior to maturity without assignment by plaintiff, which she had learned was not the case under the regulations of the obligor. In the affidavit she asked that the assignment of September 19, 1942, be canceled and that. the bond be *193transferred to her individually in accordance with the assignment of October 19, 1942.
Apparently on receipt of this affidavit and the second assignment the obligor, or its agent, which' appears to have been the Federal Reserve Bank of Kansas City, Missouri, requested a disclaimer from plaintiff of any rights under the first assignment as a condition of transfer under the second.
Request or requests for disclaimer were made by Frank S. Stegge, the president of the bank where the bond was kept prior to the assignments. Four separate disclaimers were executed by plaintiff and forwarded to Stegge. The first was executed December 2, 1942. do not know the date of execution of the second and third but they were mailed by Stegge to plaintiff respectively on December 16, 1942, and January 1, 1943. The fourth was executed February 16, 1943. The first and the last are in evidence and are as follows:
“The undersigned Mary E. Struthoff, hereby disclaims any title or interest in a bond described as a 3% registered Federal Farm Mortgage Corporation Bond of 1944-49, in the sum of $5,000.00, numbered -311 A, which bond was assigned to Mary E. Scott or Mary E. Struthoff or the survivor. Dated this 2d of Dec., 1942. (Signed) Mary E. Struthoff Witness: (Signed) Robt. M. Pratt Signature Guaranteed Glendale Branch Security-First National Bank of Los Angeles By D. H. Smith Vice-President Authorized Signature (Seal)”
“DISCLAIMER OF INTEREST I, Mary E. Struthoff, the second named assignee in the first assignment on the following described bond:
Loan Denom. Serial No. Inscription
3 percent Federal $5,000 311-A Mary E. Scott or
Farm Mortgage Frederich Scott
Corporation bond or the Survivor
of 1944-49
do hereby affirm that the assignment to me thereon *194has not been completed, by delivery, and I do hereby disclaim any and all interest in and to the said bond. Mary E. Struthoff (Signature) Personally appeared before me, Mary E. Struthoff, and signed the above disclaimer of interest, acknowledging the same to be her free act and deed. Witness my hand and official designation. Roland Bush (Signature) Assistant Branch Manager GLENDALE BRANCH Security-First National Bank of Los Angeles (Official designation) Dated at Glendale Calif. Date Feb. 16 1943 (Seal).”
Finally a transfer was made and a new bond to and in the name of Mary E. Scott was issued. After her death the bond was converted to cash by the executor and he now holds the fund as a part of the assets of the estate.
It is upon this fund that the plaintiff seeks to have a trust impressed in her favor. She seeks to have the trust impressed on the theory that by the assignment and the incidents surrounding it a valid and binding gift inter vivos of a joint interest in the bond came to her from Mary E. Scott and that by the death of Mary E. Scott she became the sole owner thereof.
Plaintiff contends that she was induced to sign the disclaimer of interest in the bond by a representation of Mary E. Scott made through an agent that the bond would come to her by will.
In order to make a valid gift inter vivos, there must be an intention to transfer title to the property, and a delivery by the donor and acceptance by the donee, and the transfer must be so complete that if the donor again resumes control over it without the consent of the donee he becomes liable as a trespasser. Ladman v. Farmers & Merchants Bank, 130 Neb. 460, 265 N. W. 252; Smith v. Pacific Mutual Life Ins. Co., 130 Neb. 501, 265 N. W. 534; First Trust Co. v. Hammond, 140 Neb. 330, 299 N. W. 496.
In this case it becomes necessary to determine what Mary E. Scott intended when she executed the assign*195ment to the plaintiff. Hild v. Hild, 135 Neb. 896, 284 N. W. 730.
In ascertaining whether or not a gift inter vivos was intended it is necessary to consider all facts and circumstances surrounding the transactions including subsequent declarations of the donor. Jones v. Ewart, 143 Neb. 717, 10 N. W. 2d 708; In re Estate of Vanicek, 145 Neb. 531, 17 N. W. 2d 477.
Pertinent facts and proper inferences from disclosed facts are that Mary E. Scott was mindful of her advanced years and of impaired health; that she had in mind the preservation of her estate and the safeguarding of her own well-being for her remaining span and the disposition of the estate on her death. The estate consisted of a home, and other assets amounting to almost $10,000. She had never been married and had no surviving brothers or sisters. She had a nephew and four nieces including plaintiff. Plaintiff was the favored of the five. There can hardly be any question thát at the time the first assignment was executed that Mary E. Scott intended that plaintiff should succeed her in the ownership of the bond. It is not however certain that she intended this succession to take place prior to her decease.
The following evidence bearing on the question of intent appears in the testimony of plaintiff’s husband: “Q Will you detail the facts and circumstances' about that. A Well, we were in the kitchen in the morning. Aunt Mary and my wife were washing dishes, I was sitting in a chair at the table when she said, my girl, I have a bond, which would you rather have, the bond or the home. My wife said the bond would be better for her to have under the circumstances since we were so far away, so she says all right, we will take care of it right away, so we went to the bank about ten in the morning. Mr. Stegge and Aunt Mary got the bond out of the vault and Aunt Mary took it over-to Mr. Stegge’s desk and signed the endorsement on the back of the *196bond in the presence of Mr. Stegge. * * * Q I misunderstood you, I thought it was between the time you saw Mr. Rogers and the time the deed was signed, but you think it was before that? A It may have been, I am not positive about that. Later she made, the remark, I am going to give you both of them. Q Now at the time that this deed, Exhibit 2, was executed by your .aunt, what, if any instructions did she give to Mr. Rogers in reference to her property? A Well, after the deed was signed she picked it up rather suddenly and said, talking to Mr. Rogers, I want all of my estate to go to my girl here and fix the other details, and Mr. Rogers replied, then we will have to make a new will. Then they went on to the details of making a new will. * * * Q What did Mary E. Scott direct Mr. Stegge to do, if anything, with reference to this bond at that time? A She explained to Mr. Stegge that she wanted her brother’s interest in the bond assigned to Mrs. Struthoff, and arranged with him to go get the bond out of the vault and it was taken over to Mr. Stegge’s desk and Miss Scott endorsed it on the back. Q Did she say anything as to who was to get the bond in the event of the death of the other? A She said she wanted the bond to go to her girl, Mary Struthoff. Q If she died first? A Yes. * * * Q Did she tell Mr. Stegge to send the ■bond down there so the names would be changed to the two of them? A She wanted Mr. Stegge to attend to .the bond whatever was necessary to make thé transfer proper. Q And transfer the interest to your wife? A That’s right.” On cross-examination: “Q What was said about — what did Miss Scott say about transferring the bond, just what did she tell Mr. Stegge? A She wanted my wife’s name placed on the bond instead of her brother Fred’s, who had passed away, so that she could enjoy the bond if she passed away. Q Did she say she wanted the bond made in such way that she would have control of the bond during her lifetime? A Not at that time. Q What sort of assignment did she ask Mr. *197Stegge for, Mr. StruthofE, can you tell me that? A Well, she wouldn’t have the ability to suggest about any kind of assignment or those things, but she wanted my wife’s-name placed in Fred’s name on that bond — to take the. same place he had while he was living.”
The following appears in the testimony of Frank S. Stegge: “Q And pursuant to your talk with Miss Scott, you prepared this assignment on the back of the bond, is that right? A Yes, sir. Q And signed as a witness and as managing officer of the bank? A Yes, sir. Q After that was done, Miss Scott told you to send that in to the Federal Reserve Bank to secure the new bond payable to the two of them, is that right?. A Yes, sir.” Further in the testimony of this witness and relating to the time when Mary E. Scott desired-issuance of the bond in her name alone appears the following: “Q And because of the trouble she was having, she began talking there and wanted the bond back in her name? A That was my opinion. Q She told you that? A No, she didn’t give any reason why. Q At any rate she wanted it back in her name and told you to get it back in her name? A Yes, sir.” The following appears in the testimony of Joseph G. Rogers, attorney for the deceased, on cross-examination: “Q When was it Miss Scott first told you that she didn’t think she was assigning this-bond and wanted it back in her name? A I would say it was about the 9th or 10th of October, 1942.”
- In thé bill of exceptions appears a letter, Exhibit 10-A, dated December 16, 1942, dealing with the effort to obtain a sufficient disclaimer from plaintiff. It is from F. S. Stegge and is addressed to the husband of plaintiff. The letter was returned to Stegge with the following note which I think of significance as to the intent of Mary E. Scott when she made the assignment. “Sorry to have given you so much trouble. This was Miss Scott’s idea in order to save probate costs and a good one. Wish you had known it required more than the her original signature. Struthoff”
*198This is substantially all of the evidence contained in the record bearing on.the intent of Mary E. Scott in the making of the assignment. ■ It will be observed that in none of it is there testimony or documentary evidence directly declaring that intent. It becomes necessary therefore to resort to inferences from the facts and circumstances disclosed by the record to determine this question.
In favor of the plaintiff is the circumstance that the assignment was absolute and definite in its terms. Also in her favor is the circumstance that directions were given to have the assignment made effective. Further the undisputed evidence that she intended favorable treatment of plaintiff in the disposition of the estate must be considered.
On the other side first and foremost consideration must be given to the fact that there is no statement of intention to transfer either title or possession immediately or to surrender control. Control was never surrendered. It is true that' she said she wanted to place plaintiff in the situation of her deceased brother, the former joint owner, but there is a reasonable inference that she wanted full control during her lifetime. As soon as she found that the effect of the assignment was to interfere in that respect she set about to get rid of the interference. The size of the estate supports an inference that she did not intend to put the bond so far beyond her reach that its proceeds would not be available in case of need for support and maintenance. This has force in the light of the fact which .is apparent from the record that there was no place for her to look for support except to this bond and the other assets of her estate. She declared that she wanted plaintiff to have her estate but never stated that she wanted her to have it before her own death. After the assignment was made she declared in substance that she wanted control in her lifetime. It is true that she did not declare that this had been her prior intention but for *199reasons already given this appears highly probable.
Of significance also is the note of the husband of the plaintiff appearing on Exhibit 10-A. Plaintiff’s case depends for the most part on the intent of Mary E. Scott as expressed in the testimony of this witness. This note has, without doubt, reference to the intent in the making of the assignment and expresses the understanding of the witness of her motive and purpose, if not the full intent. The purpose was to save probate costs. He said: “This was Miss Scott’s idea in order to save probate costs and a good one.” ■ This is not to say that such a motive is a bar to a contention that she intended immediate transfer.
Then again it appears to me that the attitude of plaintiff' on being apprised of the desire of Mary E. Scott to have the bond issued in her name and on being asked for disclaimer of interest in the bond is of significance. She never demurred but m due course and without protest executed four disclaimers in order to effect this purpose. I think it not unreasonably inferable from this that she understood from the beginning that Mary E. Scott intended to retain control of the bond during her lifetime. This is not conclusive of course but it requires consideration along with all the other facts and circumstances as disclosed by the record.
Plaintiff contends that she executed the disclaimers on the belief, induced by a letter of the witness Stegge, that she would receive the bond by will of Mary E. Scott. She offered evidence, which was rejected, that it was on advice of her husband in this connection that she signed the disclaimers. This being an action in equity with trial de novo I will consider the evidence as having been admitted. There is no allegation of fraud in the petition and no effort has been made to vacate or set aside the disclaimer on that or any other ground. There is a suggestion of fraud in the brief of appellant but I find no evidence of fraud or overreáching of any party to the action.
*200It is true that Stegge did on November 28, 1942, write a letter to the husband of the plaintiff in which was contained the following statement: “* * * as we understand from Miss Scottfs Atty. these funds go to your wife after her death, it is only that she wants con-troll of funds during her life time, personally I dont thing she will ever need to sell the bond, so if your wife will sign the disclaimer we will try and get this matter cleaned up.” It is further true that on October 13, 1942, Mary E. Scott executed a will, the effect of which was to deprive plaintiff of any interest in the bond or the estate except to the extent of $1,500.
Whatever may have been the fact with regard to the contents of the will there is no evidence that the statement of Stegge was made with knowledge or consent of Mary E. Scott or even that Stegge had knowledge of the contents of the will and made his statement with reference thereto. Plaintiff before executing the disclaimers never sought information from anyone in a position to authoritatively or accurately inform her in this respect.
' However this be, whatever reliance, if any, plaintiff placed upon the letter of Stegge cannot be considered as having weight in proof or disproof of the intent of Mary E. Scott when she executed the assignment. Neither may it be considered of value for any other purpose since the legal effect of the disclaimerwhich was acted upon by the obligor of the bond is not presented by the record. The plaintiff presented her case on the theory of gift inter vivos alone and the defendant has not resisted her right of recovery on the ground that assuming proof of a gift she may not recover since she disclaimed and thereby surrendered the gift.
In order to sustain a right of recovery the burden was on plaintiff, she having taken the affirmative on the issue, to prove that there was a gift of the bond. Krull v. Arman, 110 Neb. 70, 192 N. W. 961.
After a review of the evidence I have arrived at *201the conclusion that plaintiff has failed to sustain the burden. Moreover I am convinced that' the evidence preponderantly indicates that Mary E. Scott did not intend a transfer of title to the bond and a complete delivery such as would subject her to an action in trespass if she resumed control without the consent of the plaintiff.
I am of the opinion that at most it was her intention to place plaintiff in such a position as to permit plaintiff to succeed to title and possession of the bond on her death with the right to use the bond for her own purposes if the need arose in her lifetime. This conclusion effectually disposes of all the assignments of error contained in the brief.
Accordingly, as I believe, the decree of the district court should be affirmed.